Citation Nr: 1208783	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-15 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1966 April 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hearing loss and tinnitus.

The Veteran in this case is presently incarcerated with a life sentence.  The Board previously remanded this case in September 2009 to give the Veteran the opportunity to appear before a hearing.  The Veteran was subsequently scheduled for Board hearings in January 2010 and August 2010 and did not attend each time noting that he could not attend due to his incarceration.  The Board sent the Veteran a letter in February 2011 notifying the Veteran of his options available to him regarding his request for a Board hearing in view of his incarceration.  The letter further noted that if the Veteran did not respond he would be scheduled for another hearing; but that if he did not attend that hearing, another hearing would not be scheduled for him.  The Veteran initially did not respond to the Board's February 2011 letter, so in March 2011 the Board remanded the case again so that the Veteran could be rescheduled for a hearing.  The Veteran did not appear at the hearing that was scheduled in November 16, 2011.  The Veteran submitted a statement in September 2011 that he wanted his representative to appear at a Board hearing on his behalf, which was one of the options given to him in the February 2011 Board letter, but his representative never filed such motion.  In a subsequent informal hearing presentation, the Veteran's representative indicated that the Veteran withdrew his hearing request in September 2011.  Based on the above, the Veteran's previous hearing request is considered withdrawn.

The Board referred the case for a VHA medical opinion in December 2011.  The requested opinion was provided and is adequate to make a decision in this case.  The Veteran was not provided with a copy of the VHA medical opinion.  As the benefits sought are granted, however, there is no prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.

2.  The Veteran's tinnitus was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.   The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  These awards represent a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 


II.  Service Connection

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  On his original claim in September 2007, he asserted that during his service in Vietnam he was exposed to loud noises while serving in combat in Vietnam as an aviation ordnanceman, where he had flight deck duty and had to work in close proximity to jet and propeller aircraft.  On a December 5, 2008 statement he indicated that while serving in combat in Vietnam his ears would ring loudly after aircraft took off and he would not be able to understand people for a while.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran's service treatment records are not in the claims file.  The National Personnel Records Center's search did not result in finding the Veteran's records.  

Nonetheless, exposure to combat noise during the Veteran's service in the U.S. Navy is conceded based on service personnel records showing his primary occupational specialty was Ordnance Mechanic with service in the combat zone while aboard the USS Intrepid (CVS-11).  

Initially the Board notes that because there is no competent evidence showing that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.30, 3.309.  Thus, the determinative issue is whether the Veteran's hearing loss and tinnitus are shown to be related to service.

A VA medical opinion was provided in March 2010.  The examiner referenced an audiogram that was performed in prison in October 2008 showing a diagnosis of moderate to moderately severe hearing loss in the right ear and moderately severe to severe hearing loss in the left ear.  Specifically pure tone thresholds in October 2008 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
45
60
LEFT
10
5
10
80
80

Speech discrimination scores were 92 percent in both ears.  These findings demonstrate a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

Buddy statements from individuals in prison also were submitted attesting to the Veteran's present hearing loss.  In answering whether the Veteran's present hearing loss and tinnitus were related to his noise exposure from combat during military service, the VA examiner found that since the service treatment records were unavailable for review including the audiograms, the issue could not be resolved without resort to mere speculation.  

Another audiological opinion was requested from a VHA physician in December 2011 to address the etiology of the Veteran's hearing loss and tinnitus disabilities based on his exposure to acoustic trauma.  The VHA audiologist provided an opinion in January 2012 that it was at least as likely as not that the Veteran had hearing loss and tinnitus caused by noise exposure suffered when serving in the Navy.  The audiologist noted that the personnel records showed that the Veteran served as an Ordnance Mechanic in the Air Antisubmarine Squadron Thirty-one from July 1966 to April 1970 and completed Aviation Ordnance and Weapons Loading, which indicates specific instances of exposure to hazardously loud noise.  The personnel records also cited medals indicating service in combat where high noise levels were common.  Records from the USS Intrepid Aircraft Carrier dated from December 1967 to January 1969 showed specific time frames of approximately six months each of almost continuous duty in combat zones in North Vietnam and Southeast Asia.  The audiologist confirmed that potentially hazardous noise levels for prolonged duration suggested by this information was sufficient to reasonably speculate that noise induced hearing loss with related tinnitus is likely to have occurred.  The audiologist further found that the asymmetrical configuration of the current hearing loss was more common with hearing loss due to noise exposure than typical hearing loss due to age.  The pure tone thresholds on examination in October 2008 were noted. 

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's hearing loss and tinnitus were caused by his in-service noise exposure.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he was exposed to combat noise during service in the Navy.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he was exposed to noise during service and has experienced difficulty hearing and tinnitus since service. 

Moreover, the Board finds the Veteran's reports of in-service noise exposure and a continuity of symptomatology since service to be credible.  His records are internally consistent, and it is facially plausible that he was exposed to noise during service, especially given his duties as Ordnance Mechanic with service in the combat zone while aboard the USS Intrepid.  In this regard, the Board points out that the Veteran has consistently reported the incidents in service that caused his hearing loss and tinnitus.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board also finds it significant that an audiologist after reviewing the claims file has determined that the Veteran's current hearing loss and tinnitus are consistent with his exposure to combat noise while serving in the Navy.  The audiologist considered the extent of noise exposure shown in the Veteran's personnel records and the fact that his hearing loss was consistent with noise exposure.

The opinion of the March 2010 VA examiner is not a probative opinion, because the examiner based his opinion on the fact that the service treatment records were unavailable, and on whether the service treatment records would have shown any hearing loss and/or tinnitus.  However, VA laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran's current hearing loss and/or tinnitus disability is causally related to service.  

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service noise exposure, continuity of symptomatology since service, and the medical opinion relating the hearing loss and tinnitus to service are persuasive evidence in favor of service connection.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


